                   Case 3:19-cv-03425-JST Document 24 Filed 07/12/19 Page 1 of 3



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   POLSINELLI LLP
     1661 Page Mill Road
 3   Suite A
     Palo Alto, CA 94304
 4   Telephone: (650) 461-7700
     Facsimile: (650) 461-7701
 5
     PHILLIP J. R. ZEECK (pro hac vice application pending)
 6   pzeeck@polsinelli.com
     POLSINELLI PC
 7   900 West 48th Place
     Suite 900
 8   Kansas City, MO 64112
     Telephone: (816) 753-1000
 9   Facsimile: (816) 753-1536
10   Attorneys for Defendants RYAN HUNT and ALEN HUNDUR

11
12                                    UNITED STATES DISTRICT COURT

13                                  NORTHERN DISTRICT OF CALIFORNIA

14   NIANTIC, INC.                                         Case No. 19-cv-3425

15                    Plaintiff,
                                                           STIPULATION FOR EXTENSION OF TIME
16            v.                                           FOR DEFENDANTS TO RESPOND TO
                                                           PLAINTIFF’S COMPLAINT
17   GLOBAL++, et al.,
18                    Defendants.                          Date Action Filed: June 14, 2019
19
20            Plaintiff Niantic, Inc. and Defendants Ryan Hunt and Alen Hundur hereby submit this

21   Stipulation for Extension of Time for Defendants to Respond to Plaintiff’s Complaint under Local Civil
22   Rule 6-1(a). In support, the parties stipulate and agree as follows:
23
              1.      On June 14, 2019, Plaintiff filed the Complaint in the above-captioned action.
24
              2.      Plaintiff served the Complaint on Defendants Ryan Hunt and Alen Hundur on June 18,
25
     2019.
26
27            3.      Defendants’ responsive pleading was due to be filed on Wednesday, July 9, 2019.



       STIPULATION FOR EXTENSION OF TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT
                                          Case No. 19-CV-3425
     69528464.1
                   Case 3:19-cv-03425-JST Document 24 Filed 07/12/19 Page 2 of 3



 1            4.       The parties agree that Mr. Hunt and Mr. Hundur may have an extension of time to
 2   respond to the Complaint until on or before Wednesday, July 17, 2019.
 3
              5.       Extending the time for Mr. Hunt and Mr. Hundur to respond to Plaintiff’s Complaint will
 4
     not impact the date of any event or deadline already fixed by Court order.
 5
 6      Dated: July 12, 2019                        POLSINELLI LLP, POLSINELLI PC
 7
                                                       By: /s/ Fabio E. Marino
 8                                                        Fabio Marino
                                                          Phillip J. R. Zeeck
 9
                                                    Attorneys for Defendants Ryan Hunt and Alen Hundur
10
11
12      Dated: July 12, 2019                        PERKINS COIE, LLP

13
                                                       By: /s/ Todd M. Hinnen
14                                                        Julie E. Schwartz
                                                          Todd M. Hinnen
15                                                        Ryan Spear
                                                          *Signed with permission
16
                                                    Attorneys for Plaintiff Niantic, Inc.
17
18
19
20
21
22
23
24
25
26
27

                                                          2
                  STIPULATION FOR EXTENSION OF TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
                                               Case No. 19-CV-3425
     69528464.1
                  Case 3:19-cv-03425-JST Document 24 Filed 07/12/19 Page 3 of 3



 1                                           CERTIFICATE OF SERVICE
 2            I hereby certify that on July 12, 2019, I electronically filed the foregoing document with the
 3   U.S. District Court Clerk’s Office by using the CM/ECF System, which will send a Notice of Electronic
 4
     Filing to:
 5
     Julie E. Schwartz, Bar No. 260624
 6   jschwartz@perkinscoie.com
     Perkins Coie LLP
 7   3150 Porter Drive
 8   Palo Alto, CA 94304
     Telephone: 650-838-4300
 9   Facsimile: 650-838-4350

10   Todd M. Hinnen (pro hac vice)
     thinnen@perkinscoie.com
11
     Ryan Spear (pro hac vice)
12   rspear@perkinscoie.com
     Perkins Coie LLP
13   1201 Third Avenue, Suite 4900
     Seattle, WA 98101
14   Telephone: 206-359-8000
     Facsimile: 206-359-9000
15
     Attorneys for Plaintiff Niantic, Inc.
16
17
18                                                       By: /s/ Fabio E. Marino
                                                            Fabio Marino
19
20
21
22
23
24
25
26
27



       STIPULATION FOR EXTENSION OF TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT
                                          Case No. 19-CV-3425
     69528464.1
